Citation Nr: 1727373	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a back condition. 

4. Entitlement to an increased rating for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1983 to July 1992 and December 2003 to October 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the VA form 9 (substantive appeal) was submitted in August 2013 and is contained within the Veterans Benefits Management System (VBMS) along with correspondence with the Veteran's representative.  While the Veteran did not indicate what issues he wished to have appealed to the Board, the Board will consider that all issues in the August 2013 statement of the case (SOC) were appealed and are now before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Veteran was afforded a VA examination for his headache disability, cervical spine/neck disability, and foot disability, but to date has not received a VA examination for his left knee condition, back condition, or his sleep apnea.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the veteran's service, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2);  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that the Veteran has met this standard and should be afforded an examination for his sleep apnea, back condition, and left knee condition. 

In this case, service treatment records (STRs), VA medical records, and private treatment records show that the Veteran suffered injuries in service that may be related to his current reported symptoms associated with his left knee, back, and sleep disorder.  STRs show that the Veteran had motor vehicle accidents in January 1988 and May 1991 that caused musculoskeletal problems.  Additionally, the Veteran reported left knee pain and recurrent lower back pain while he was in service. 

VA and private treatment records after service show that the Veteran suffers from symptoms related to these conditions.  In July 2009, the Veteran reported left knee pain.  Lumbar back treatment records since November 2010 have shown degenerative changes and stenosis of the lumbar spine.  

The Board also notes that the Veteran also has been treated for sleep apnea since October 2010.  VA treatment notes show that the Veteran has difficulty sleeping related to mental health issues as well as his other disabilities.  Future VA examination will need to determine if any of his service-connected disabilities are aggravating his sleep apnea.  

For the Veteran's foot disability, he was previously diagnosed with plantar fasciitis in November 2010.  Since that time, VA treatment records have shown that he has sought treatment for painful feet since July 2013.  Additionally in September 2013, VA treatment records show the Veteran was diagnosed with "pes planus with excessive pronation" and prescribed inserts for his shoes to help alleviate foot pain.  

Originally, the Veteran was rated under diagnostic code (DC) 5276 for pes planus by analogy under DC 5299.  But because it appears that the Veteran was later also diagnosed with pes planus, there may be multiple diagnoses of the feet including pes planus and plantar fasciitis. 

Because the Veteran's condition seems to have worsened with report of additional pain and the need for orthopedic inserts, a new examination is necessary to determine the degree of the Veteran's foot disability.  Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (noting that an examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability).  This new examination will also need to clarify the diagnoses of the Veteran's foot disorder. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for appropriate examinations to ascertain the nature and likely cause of the Veteran's sleep apnea, back condition, and left knee condition.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms for each condition.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  For the Veteran's left knee and back condition, range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each left knee, back, and/or sleep disorder found or shown by the record.  

b) Please identify the likely cause for each diagnosed disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by the any incident during the Veteran's military service?  The Board notes that STRs show the Veteran had accident-related injuries in January 1988 and May 1991 and a left leg injury in June 1990.  

c) Please note whether it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea, back condition, or left knee condition are AGGRAVATED (i.e., increased in severity beyond natural progression) by the Veteran's service-connected disabilities.  The Board notes that the Veteran is currently service-connected for sinus headaches, cervical spine degenerative disc disease, bilateral plantar fasciitis, and hemorrhoids. 

d) A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

Additionally, if the examiner finds that the Veteran's back condition was not caused by service or aggravated by a service-connected disability, he or she should address whether or not a private medical opinion provided in July 2013 is medically inconsistent with VA examinations of record. 

2. The AOJ should also arrange for a VA foot examination to assess the nature and current severity of the service-connected plantar fasciitis.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  Based on this review of the record and the examination and interview, the examiner should provide opinions that respond to the following: 
	
a) Describe all symptoms of the Veteran's service-connected foot disability, noting whether mild, moderate, severe, or pronounced and all findings that would allow for application of the rating criteria under Diagnostic Code 5276.

b) Does the Veteran have any additional diagnoses/disorders of the feet, and state whether each diagnosis/disorder is a direct symptom of his plantar fasciitis or whether it is a separate disorder that (i) was incurred in, related to, or AGGRAVATED (i.e., increased in severity beyond natural progression) by the Veteran's service or (ii) was caused or aggravated by his service-connected plantar fasciitis. 

If the examiner determines that any current symptoms are the result of separate foot disorders that are related to the Veteran's service or his service-connected plantar fasciitis, the examiner must determine if such symptoms are so inseparable from the Veteran's pes planus that they are part and parcel of the service-connected disability.  If the examiner is unable to make a distinction between the symptoms caused by plantar fasciitis and the symptoms of any other foot disorder, then he or she should expressly so state and consider all such symptoms in the aggregate as part and parcel of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

